    19-13412-rg      Doc 141       Filed 01/13/21 Entered 01/13/21 09:55:02                      Main Document
                                                Pg 1 of 12




Mark Frankel                                                            Presentment Date and Time:
Backenroth Frankel & Krinsky, LLP                                       February 9, 2021 10:00 a.m.
800 Third Avenue, Floor 11
New York, New York 10022
(212) 593-1100

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                   Chapter 11

         27 Putnam Ave LP, et al,1                                      Case No. 19-13412 (RG)
                                                                        Jointly Administered
                                    Debtors.
----------------------------------------------------------x

                                       NOTICE OF PRESENTMENT

        PLEASE TAKE NOTICE, PLEASE TAKE NOTICE under Section 327(e) of the
Bankruptcy Code, Local Rules 9074-1, and the attached application for retention of Rosenberg &
Estis, P.C. as special real estate counsel for the above-captioned debtors, the undersigned will
present the attached proposed order to the Honorable Robert Grossman, United States Bankruptcy
Judge, for signature on February 9, 2021 at 10:00 a.m.

       PLEASE TAKE FURTHER NOTICE that unless a written objection to the proposed order,
with proof of service, is filed with the Clerk of the Court at least three days before the date of
presentment, there will not be a hearing and the order may be signed.

        PLEASE TAKE FURTHER NOTICE that if a written objection is timely filed, the Court
will notify the moving and objecting parties of the date and time of the hearing and of the moving
party’s obligation to notify all other parties entitled to receive notice. The moving and objecting
parties are required to attend the hearing, and failure to attend in person or by counsel may result in
relief being granted or denied upon default.




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 27 Putnam Ave LP (7503); 90 Downing St LP (7503); 423 Grand Ave LP (7503); and 429 Grand Ave LP
(7503).
19-13412-rg    Doc 141    Filed 01/13/21 Entered 01/13/21 09:55:02      Main Document
                                       Pg 2 of 12




        PLEASE TAKE FURTHER NOTICE that the ECF docket number to which the filing relates
shall be included in the upper right-hand corner of the caption of all objections.

Dated: New York, New York
       January 13, 2021
                                        BACKENROTH FRANKEL & KRINSKY, LLP
                                        Attorneys for the Debtors

                                        By: s/Mark A. Frankel
                                               800 Third Avenue
                                               New York, New York 10022
                                               (212) 593-1100




                                           2
    19-13412-rg        Doc 141     Filed 01/13/21 Entered 01/13/21 09:55:02                     Main Document
                                                Pg 3 of 12




Mark Frankel
Backenroth Frankel & Krinsky, LLP                                       Presentment Date and Time
800 Third Avenue, Floor 11                                              February 9, 2021 10:00 a.m.
New York, New York 10022
(212) 593-1100

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                   Chapter 11

         27 Putnam Ave LP, et al,1                                      Case No. 19-13412 (RG)
                                                                        Jointly Administered
                                    Debtors.
----------------------------------------------------------x

                         APPLICATION TO RETAIN SPECIAL COUNSEL

                  27 Putnam Ave LP, and each of the other jointly administered debtors herein, (the

“Debtors”), as and for their application to retain Rosenberg & Estis, P.C. as special real estate

counsel to the Debtors as of the filing of the above-captioned case pursuant to section 327(e) of the

Bankruptcy Code, respectfully represents as follows:

                  1.       On October 25, 2019 (“Filing Date”), each of the Debtors filed a voluntary

petition under Chapter 11 of the Bankruptcy Code. Each Debtor has continued its business as a

debtor-in-possession. No trustee or creditors committee has been appointed.




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 27 Putnam Ave LP (7503); 90 Downing St LP (7503); 423 Grand Ave LP (7503); and 429 Grand Ave LP
(7503).
 19-13412-rg        Doc 141   Filed 01/13/21 Entered 01/13/21 09:55:02           Main Document
                                           Pg 4 of 12




               2.      Each Debtor seeks to employ Rosenberg & Estis, P.C. (“R&E”), which

maintains an office for the practice of law at 733 Third Avenue, New York, NY 10017, as its special

real estate counsel.

               3.      Each Debtor has selected R&E because the members of R&E have

considerable expertise in real estate law (including rent regulations and administrative law), and

R&E represented Debtors in other matters before these cases were filed.

               4.      The primary professional service R&E will be required to render includes

litigation and counseling in connection with rent regulatory status of certain adjacent apartment

buildings owned by Debtors in the Clinton Hill neighborhood of Brooklyn, New York, to wit: 27-

29 Putnam Avenue, 423-427 Grand Avenue, 429-435 Grand Avenue and 88-100 Downing Street

(collectively, the “Buildings”). The Debtors have intended to improve and stabilize their rent rolls

to prepare the Buildings for a sale. A critical factor in doing so is ensuring the accuracy of rents

that Debtors may charge tenants as the result of substantial rehabilitation of the Buildings, the

expiration of J-51 benefits and the expiration of the federal HOME Investment Partnership Program

relative to the Buildings, for which R&E’s services and expertise in rent regulation and

administrative law are necessary.

               5.      R&E was retained for these services by both Debtors and DS-CREF3 Clinton

Senior Note Byer LLC (“Mortgagee”). R&E was paid a retainer in the amount of $25,000.00 by

the Mortgagee. In addition, R&E’s fees for their services to the Debtors in this and other matters




                                                 4
 19-13412-rg        Doc 141    Filed 01/13/21 Entered 01/13/21 09:55:02            Main Document
                                            Pg 5 of 12




will continue to be paid by the Mortgagee. R&E was paid no retainer by the Debtors for the service

to be rendered herein.

               6.        R&E was also previously retained in connection with (a) Debtors’

negotiations with the Office of the New York State Attorney General (“OAG”) pertaining to OAG’s

investigation titled In the Matter of the Investigation by Letitia James, Attorney General of the State

of New York, of Clinton Hill Mezz Borrower LP; Clinton Hill GP LLC, 423 Grand Avenue LP; 90

Downing Street LP; 27 Putnam Avenue LP, which resulted in signing of an Assurance of

Discontinuance, No. 19-106, as well as a subsequent Amendment to the Assurance of

Discontinuance, as well as a subsequent amendment to the AOD, (b) an action commenced in

Supreme Court of New York, County of Kings, titled Grand Putnam Tenant Association v.

Coastline Apartment Investors, 423 Grand Ave LP, 429 Grand Ave LP, 27 Putnam Ave LP, and 90

Doening Street LP, Index No. 6531/2016, (c) proceedings pertaining to violations issued to the

Buildings by the New York State Division of Housing and Community Renewal, and (d) request for

reasonable accommodation by a tenant residing in one of the Buildings. R&E’s bills for these

services, too, were paid by the Mortgagee and will continue to be paid by the Mortgagee. The

Mortgagee and the Debtors have a common interest in these matters. R&E has not represented, is

not representing and will not represent the Mortgagee in connection with any dispute between the

Lender and the Debtors with respect to the Buildings.

               7.        To the best of the Debtors’ knowledge, R&E and its respective attorneys have

no other connection with, and no interests adverse to, each Debtor, its creditors, other parties in


                                                   5
 19-13412-rg        Doc 141   Filed 01/13/21 Entered 01/13/21 09:55:02           Main Document
                                           Pg 6 of 12




interest, or their respective attorneys or accountants, the United States Trustee or any person

employed in the Office of the United States Trustee, except that R&E has outstanding claims against

each of the Debtors as follows: $55,303.98, which will be paid by the Mortgagee. R&E is not

waiving such claims.

               8.      Each Debtor believes that the retention of R&E in the best interest of each

Debtor’s estate.

               9.      No receiver, trustee or examiner has been appointed nor have any official

committees been appointed.

               10.     No prior application has been made for the relief requested herein.

               WHEREFORE, each Debtor respectfully requests that this Court enter the prefixed

order and grant such other and further relief as it deems just and proper.

Dated: New York, New York
       January 12, 2021


                                              By:     /s/Partrick McCann, as authorized signatory
                                              of Clinton Hill GP LLC, Debtor’s General Partner




                                                  6
    19-13412-rg        Doc 141     Filed 01/13/21 Entered 01/13/21 09:55:02                      Main Document
                                                Pg 7 of 12




Mark Frankel
Backenroth Frankel & Krinsky, LLP
800 Third Avenue, Floor 11
New York, New York 10022
(212) 593-1100

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                   Chapter 11

         27 Putnam Ave LP, et al,3                                      Case no. 19-13412 (RG)
                                                                        Jointly Administered
                                    Debtors.
----------------------------------------------------------x
STATE OF NEW YORK                   )
                                    )ss.:
COUNTY OF NEW YORK )

                  Luise A. Barrack, being duly sworn, deposes and says:

                  1.       I am a member with the firm of Rosenberg & Estis, P.C. (“R&E”), which

maintains an office for the practice of law at 733 Third Avenue, New York, NY 10017. I am fully

familiar with the facts stated, and make this affidavit to support the application to retain R&E as

counsel to the above-captioned debtor and the other jointly administered debtors (the "Debtors").

                  2.       I am duly admitted to practice before this Court, and will assume primary

responsibility for this matter.




3
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 27 Putnam Ave LP (7503); 90 Downing St LP (7503); 423 Grand Ave LP (7503); and 429 Grand Ave LP
(7503).
 19-13412-rg        Doc 141   Filed 01/13/21 Entered 01/13/21 09:55:02             Main Document
                                           Pg 8 of 12




               3.      The undersigned reviewed each Debtor’s creditor matrix and each Debtor’s

known professionals. I then conducted a search of R&E’s current and former clients. Insofar as I

have been able to ascertain, the members and associates of R&E do not hold or represent an interest

adverse to any of the Debtors’ estates, and have no connections with the Debtors, their respective

creditors, attorneys, accountants, the United States Trustee, or any person employed by the United

States Trustee, except that R&E represents clients in connection with complaints and violations

issues by Environmental Control Board (“ECB”), New York City Housing Preservation and

Development (“HPD”) and New York State Division of Housing Renewal and Development

(“DHCR”). R&E also represented and/or represents Debtors in connection with: (a) Debtors’

negotiations with the Office of the New York State Attorney General (“OAG”) pertaining to OAG’s

investigation titled In the Matter of the Investigation by Letitia James, Attorney General of the State

of New York, of Clinton Hill Mezz Borrower LP; Clinton Hill GP LLC, 423 Grand Avenue LP; 90

Downing Street LP; 27 Putnam Avenue LP, (b) an action commenced in Supreme Court of New

York, County of Kings, by certain tenants residing in buildings owned by Debtors in the Clinton

Hill neighborhood of Brooklyn, New York, to wit: 27-29 Putnam Avenue, 423-427 Grand Avenue,

429-435 Grand Avenue and 88-100 Downing Street (the “Buildings”), titled Grand Putnam Tenant

Association v. Coastline Apartment Investors, 423 Grand Ave LP, 429 Grand Ave LP, 27 Putnam

Ave LP, and 90 Doening Street LP, Index No. 6531/2016, (c) proceedings pertaining to violations

issued to the Buildings by the DHCR, and (d) request for reasonable accommodation by tenants

residing in the Buildings. R&E has claims against each of the Debtors for outstanding fees in the



                                                  2
19-13412-rg        Doc 141   Filed 01/13/21 Entered 01/13/21 09:55:02             Main Document
                                          Pg 9 of 12




following amounts: $55,303.98, which will be paid by the DS-CREF3 Clinton Senior Note Byer

LLC (“Mortgagee”). R&E is not waiving those claims.

              4.      I have primary responsibility for this representation.

                                                            s/ Luise A. Barrack




                                                 3
    19-13412-rg      Doc 141       Filed 01/13/21 Entered 01/13/21 09:55:02                      Main Document
                                               Pg 10 of 12




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                   Chapter 11

         27 Putnam Ave LP, et al,4                                      Case no. 19-13412 (RG)
                                                                        Jointly Administered
                                    Debtors.
----------------------------------------------------------x

                  ORDER AUTHORIZING RETENTION OF SPECIAL COUNSEL

                  Upon the application (“Application”) of the above-captioned debtors (“Debtors”)

requesting authorization to retain to Rosenberg & Estis, P.C. (“R&E”) to represent the Debtors, and

upon the Affidavit of Disinterest by Luise A. Barrack, and it appearing that R&E represents no

interest adverse to the Debtors or their creditors, and that its employment is necessary and in the

best interests of each Debtor’s estate, and after due deliberation and sufficient cause appearing

therefor, it is

         ORDERED, that the Application is granted to the extent provided herein; and it is further

         ORDERED, that to the extent the Application is inconsistent with this Order, the terms of

this Order shall govern; and it is further




4
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 27 Putnam Ave LP (7503); 90 Downing St LP (7503); 423 Grand Ave LP (7503); and 429 Grand Ave LP
(7503).
 19-13412-rg      Doc 141      Filed 01/13/21 Entered 01/13/21 09:55:02             Main Document
                                           Pg 11 of 12




       ORDERED, that the Debtors are authorized to employ R&E as special real estate counsel

for litigation and counseling in connection with: (a) rent regulatory status of certain adjacent

apartment buildings owned by Debtors in the Clinton Hill neighborhood of Brooklyn, New York,

to wit: 27-29 Putnam Avenue, 423-427 Grand Avenue, 429-435 Grand Avenue and 88-100

Downing Street (the “Buildings”); (b) the action previously commenced in Supreme Court of New

York, County of Kings, titled Grand Putnam Tenant Association v. Coastline Apartment Investors,

423 Grand Ave LP, 429 Grand Ave LP, 27 Putnam Ave LP, and 90 Doening Street LP, Index No.

6531/2016; (c) proceedings pertaining to violations issued to the Buildings by the New York State

Division of Housing and Community Renewal; and (d) request for reasonable accommodations by

tenants residing in the Buildings; and it is further

       ORDERED, that, notwithstanding any provision to the contrary in the Application, the Court

shall retain jurisdiction to hear and to determine all matters arising from or related to implementation

of this Order.

Dated: New York, New York
       February __, 2021


                                               ____________________________________
                                               Robert Grossman
                                               United States Bankruptcy Judge




                                                   2
19-13412-rg   Doc 141    Filed 01/13/21 Entered 01/13/21 09:55:02   Main Document
                                     Pg 12 of 12




NO OBJECTION
WILLIAM K. HARRINGTON
UNITED STATES TRUSTEE


By: /s/ ______________________
       Andrea Schwartz
       Trial Attorney
       201 Varick Street,
       New York, New York 10014
       Tel. No. (212) 510-0500




                                         3
